Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-20  have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on December 16th , 2020 has been acknowledged by the Office.
Priority
Application #17123984 was filed on December 16th 2020 and claims benefit of Application #62949440 filed on December 17th 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application 20150007393 A1 to Palashewski (Palashewski hereafter).
As per claim 1, Palashewski teaches: A patient support mattress (see 60—Fig 2 : support mattress) comprising: 
a plurality of air segments (see Element 62  Pg. 3 para [0035]: air segments )
at a head section of the patient support mattress (see 62A—Fig 2 : head section)
that includes one or more individual horizontal air segments (see 66—Fig 2; Pg.3 para [0035]: “The support surface 64 can be a sleep surface upon which an occupant 14, 16 can be supported, or the support surface 64 can support For example, a top surface 66A of a first inflatable bladder 62A, a top surface 66B of a second inflatable bladder 62B, and a top surface 66C of a third inflatable bladder 62C can be arranged in an end-to-end manner so as to form a continuous or substantially continuous support surface 64. “ ) supporting a head portion of a body of a patient (see Pg. 3 para [0037]: "the first inflatable bladder 62A being adjacent to a head and upper torso of an occupant");
 and an air control mechanism (see 21—Fig 7; Pg.5 para [0053]: air control mechanism) connected to the one or more individual horizontal air segments (see Pg. 6 para [0060]: "The pump 21 can be fluidly connected with the first mattress 18A via the one or more first fluid tubes 102A and to the second mattress 18B via the one or more second fluid tubes 102B"), wherein the air control mechanism selectively deflates each of the one or more individual air segments in the plurality of air segments(see Pg.5 para [0054]: fluid pump 21 that is configured for inflating or deflating both the first mattress 18A and the second mattress 18B).
As per claim 2 Palashewski teaches: wherein the one or more individual horizontal air segments include a plurality of adjacent individual air segments (see 66—Fig 2; Pg.3 para [0035]).
As per claim 3, Palashewski teaches: wherein the plurality of adjacent individual air segments includes three adjacent individual air segments(see annotated Fig 2: three adjacent individual air segments) that are located at a third horizontal position (see annotated Fig 2 ), a fourth horizontal position (see annotated Fig 2), and a fifth horizontal position counting the plurality of air segments starting from the head portion of the patient support mattress (see annotated Fig 2).

    PNG
    media_image1.png
    586
    971
    media_image1.png
    Greyscale


As per claim 4, Palashewski teaches, wherein each of the plurality of air segments extend horizontally(see annotated Fig 2) from a first side of the patient support mattress to an opposite second side of the patient support mattress (see Pg. 3 para [0037]: "As best shown in FIG. 2, the inflatable bladders 62 can be arranged in a series end-to-end arrangement").

    PNG
    media_image2.png
    602
    747
    media_image2.png
    Greyscale

As per claim 5, Palashewski teaches: wherein the air control mechanism includes one or more selector switches (see 116—Fig 7; Pg.6 para [0059]:  selector switch) with each selector switch connected to one of the individual horizontal air segments (see examiners note; Pg.5  para [0061]: "The one or more second control valves 126B can be controlled to regulate the flow of fluid between the pump 21 and the inflatable bladders of the second mattress 18B, such as with each control valve 126B controlling the flow to a corresponding fluid tube 102B, which in turn is connected to a corresponding inflatable bladder of the second mattress 18B. The one or more first control valves 126A and the one or more second control valves 126B can be controlled by the switching means 116 to control which control valve 126A, 126B is to be opened or closed and by how much.") to allow a user to manually selectively control inflating and deflating the individual horizontal air segments (see Pg.6  para [0065]: "116 can be used to convert the low voltage command signals sent by the processor 112 to higher operating voltages sufficient to operate the relief valve 124 of pump 21 and open the corresponding control valve 126A or 126B. Opening the relief valve 124 can allow air to escape from the desired inflatable bladder through the corresponding fluid tubes 102A, 102B.").
*Note it may be understood that selector switch connects to said air segments via cables 56 which connects to said air segments via element 102A and 102B.)"

As per claim 7, Palashewski teaches: wherein the air control mechanism includes one or more air valve assemblies (see 124,126A & 126B—Fig 7 )with each air valve assembly connected to one of the individual horizontal air segments (see Pg. 6 para [0061]: "The one or more first control valves 126A can be controlled to regulate the flow of fluid between the pump 21 and the inflatable bladders of the first mattress 18A") to selectively control inflating and deflating the individual horizontal air segments (see Pg. 6 para [0061]).
As per claim 9, Palashewski teaches: wherein the air control mechanism includes an electric air control system (see 50—Fig 7 : electric air control system ) to electrically activate and deactivate the air control mechanism (see Pg.3  para [0029]: "The controller 50 can send one or more pump control signals to the fluid pumps 21, 23 corresponding to a desired action to be taken by the fluid pumps 21, 23. ") and provide selective air segment control for deflating (see Pg.3  para [0029]: "the controller 50, to one or more fluid pumps 21, 23, corresponding to a particular action to be taken by the fluid pump 21, 23 (such as opening of an inlet valve into a particular inflatable bladder and either feeding of fluid into the bladder or withdrawing fluid from the bladder).") and inflating the individual horizontal air segments of the patient support mattress (see Pg.3  para [0029]).
As per claim 10, Palashewski teaches: wherein the electric air control system includes a remote control (see 32—Fig. 8: remote control) with a plurality of buttons (see 400 Fig 9A: ) to remotely activate and deactivate the air control mechanism (see Pg.5 para [0056]: "The remote control 32, 34 can include a display 104 and one or more controls, such as controls 106 and 108, which are configured for control of the fluid dispensing system. ") and provide selective air segment control for deflating (see Pg. 5 para [0054]) and inflating the individual horizontal air segments of the patient support mattress (see Pg. 5 para [0054]: "The fluid pump 21 can supply fluid to mattresses 18A, 18B through one or more fluid tubes to cause increases and decreases in the fluid pressure in the inflatable bladders of each of the mattresses 18A, 18B based upon commands input by a user through the remote control 32, 34").
As per claim 11, Palashewski teaches: wherein the air control mechanism includes an air inlet supply port (see 102A—Fig 7 : air inlet supply port ) connected to the individual horizontal air segments (see Pg. 5 para [0054]: "For example, one or more first fluid tubes 102A can feed the inflating fluid, e.g., air, from the pump 21 to the first mattress 18A and one or more second fluid tubes 102B can feed the inflating fluid, e.g., air, from the pump 21 to the second mattress 18B"), an air outlet port (see 102B—Fig 7 : air outlet port) connected to an air control system (see Pg. 5 para [0054]: ) that provides air to the plurality of air segments (see Pg. 5 para [0055]: “FIG. 7 shows only a single fluid tube 102A, 102B to each mattress 18A, 18B. However, as described above with respect to FIGS. 5 and 6, the mattresses 18A, 18B can comprise a plurality of inflatable bladders that each have a separate fluid tube, such as the fluid tubes 84A, 84B for inflating or deflating the inflatable bladders 82A, 82B, respectively”), and an air evacuation port (see 124—Fig 7: air evacuation port).
As per claim 12, Palashewski teaches: A patient support mattress (see 60—Fig 2 )
comprising: 
a plurality of air segments (see Element 62  Pg. 3 para [0035]) at a head section of the patient support mattress (see 62A—Fig 2 ) that includes three adjacent individual air segments (see annotated Fig 2 on Page 4) supporting a head portion of a body of a patient (see Pg. 3 para [0037]), the three adjacent individual air segments extending horizontally across the patient support mattress (see annotated Fig 2 on Page 5 ), with a first individual air segment located at a third horizontal position (see annotated Fig 2 on Page 4), a second individual air segment located at a fourth horizontal position (see annotated Fig 2 on Page 4), and third individual air segment (see annotated Fig 2 on Page 4) located at a fifth horizontal position counting the plurality of air segments starting from the head portion of the patient support mattress (see annotated Fig 2 on Page 4);
and a selective air control mechanism (see 21—Fig 7) connected to the three adjacent individual air segments of the plurality of air segments (see Pg. 6 para [0060]), the selective air control mechanism includes one or more selector switches (see 116—Fig 7) with each selector switch connected to one of the adjacent individual air segments (see Pg.5  para [0053]) to manually selectively control inflating and/or deflating the three adjacent individual air segments (see Pg.6  para [0065]: "116 can be used to convert the low voltage command signals sent by the processor 112 to higher operating voltages sufficient to operate the relief valve 124 of pump 21 and open the corresponding control valve 126A or 126B. Opening the relief valve 124 can allow air to escape from the desired inflatable bladder through the corresponding fluid tubes 102A, 102B.").
As per claim 13, Palashewski teaches: wherein each of the plurality of air segments extend horizontally (see annotated Fig 2 on Page 5:  air segments extend horizontally) from a first side of the patient support mattress to an opposite second side of the patient support mattress (see annotated Fig 2 on Page 5).
As per claim 14, Palashewski teaches: wherein the selective air control mechanism includes one or more air valve assemblies (see 124,126A & 126B—Fig 7) with each air valve assembly connected to one of the three adjacent individual air segments (see Pg. 6 para [0061]) to selectively control inflating (see Pg.6 para [0065]: "116 can be used to convert the low voltage command signals sent by the processor 112 to higher operating voltages sufficient to operate the relief valve 124 of pump 21 and open the corresponding control valve 126A or 126B. Opening the relief valve 124 can allow air to escape from the desired inflatable bladder through the corresponding fluid tubes 102A, 102B.")and deflating the three adjacent individual air segments (see Pg.6 para [0065]).
As per claim 16, Palashewski teaches: wherein the selective air control mechanism includes an air inlet supply port (see 102A—Fig 7) connected to the adjacent individual air segments (see Pg. 5 para [0054]), an air outlet port (see 102B—Fig 7) connected to an air control system (see Pg. 5 para [0054]) that provides air to the plurality of air segments (see Pg. 5 para [0055]), and an air evacuation port (see 124—Fig 7).
As per claim 17, Palashewski teaches: A patient support mattress (see 60—Fig 2) comprising:
a plurality of air cells (see Element 62  Pg. 3 para [0035]) that includes three adjacent individual air cells (see annotated Fig 2 on Page 4) located at a head portion of the patient support mattress on a patient bed (see annotated Fig 2 on Page 4: three adjacent individual air cells located at head portion 66A ), the three adjacent individual air cells supporting a head portion of a body of a patient (see Pg. 3 para [0037]), with a first individual air cell located at a third horizontal position (see annotated Fig 2 on Page 4), a second individual air cell located at a fourth horizontal position (see annotated Fig 2 on Page 4), and third individual air cell located at a fifth horizontal position counting the plurality of air cells starting from the head portion of the patient support mattress (see annotated Fig 2 on Page 4); 
and a selective air control mechanism (see 21—Fig 7) connected to the three adjacent individual air cells, (see Pg. 6 para [0060]) wherein the selective air control mechanism includes an electric air control system (see 50—Fig 7) with a plurality of buttons (see 400 Fig 9A) to electrically activate and deactivate the selective air control mechanism (see Pg.3  para [0029]) and provide selective air cell control (see Pg. 5 para [0056]: "The one or more controls 106, 108 can include an output selecting control, a pressure increase control, and a pressure decrease control. The output selecting control can be configured to allow a user to switch the output of the fluid pump 21 between the first mattress 18A and the second mattress 18B so that each remote control 32, 34 can be enabled control of multiple air chambers with a single remote control 32, 34.") for deflating and/or inflating the adjacent individual air cells of the patient support mattress (see Pg. 5 para [0056]).
As per claim 18, Palashewski teaches: wherein each of the plurality of individual air cells extend horizontally (see annotated Fig 2 on Page 5) from a first side of the patient support mattress to an opposite second side of the patient support mattress (see annotated Fig 2 on Page 5).
As per claim 19, Palashewski teaches: wherein the selective air control mechanism includes one or more air valve assemblies (see 122—Fig 7) with each air valve assembly connected to one of the adjacent individual air cells (see Pg. 6 para [0061]: "The one or more first control valves 126A can be controlled to regulate the flow of fluid between the pump 21 and the inflatable bladders of the first mattress 18A") to selectively control inflating (see Pg. 6 para [0061]) and deflating the adjacent individual air cells (see Pg. 6 para [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20150007393 A1  to Palashewski in view of U.S Patent Application 20180160820 A1 to Hsu et. al. (Hsu hereafter).
As per claim 6 Palashewski teaches: The patient support mattress from claim 5, but does not teach wherein the one or more selector switches are rotational switches, rotating from a first position for inflating the individual horizontal air segments to a second position for deflating the individual horizontal air segments.
Hsu teaches, wherein the one or more selector switches are rotational switches (see 23—Fig 3 ), rotating from a first position for inflating the individual horizontal air segments (see Pg.3  para [0032]: User interface further includes the outer, user-operable portion of inflate/deflate control knob 23, which can be rotated by the user to switch between configurations of inflate/deflate control knob 23 as described herein) to a second position for deflating the individual horizontal air segments (see Pg.3  para [0032]).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Palashewski with the teachings of Hsu with the motivation of providing the user with additional components to inflate and deflate the air segments (see Pg.2 para [0028]:" Connecting assembly 3 may further include components which enable the use of pump 2 by operation of user interface 32, such as switch 321, corded plug 323, and inflate/deflate control knob 23 (FIG. 6), as also described below.").
Claim 8,15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20150007393 A1  to Palashewski in view of U.S Patent 4,829,616 to Walker.
As per claim 8, Palashewski teaches: The patient support mattress from claim 7, wherein each air valve assembly includes an air control valve (see 126A—Fig 7 : air control valve), 
Palashewski does not teach: a valve spool to connect the air valve assembly to the individual horizontal air segments, and one or more O-rings to ensure a secure air connection between the air control mechanism and the individual horizontal air segments of the patient support mattress.
Walker teaches: a valve spool (see 72—Fig 5: valve spool) to connect the air valve assembly to the individual horizontal air segments (see Col 6 Lines 36 - 40: "As shown in FIGS. 5 and 6, a first spool valve 72 is slidably disposed in a bore 73 that intersects the juncture of passage 62 and 64 to block the flow of air from passage 64 to passage 62, which is in communication with the air bladder 19"), and one or more o-rings (see 72—Fig 7: o-rings )
to ensure a secure air connection between the air control mechanism and the individual horizontal air segments of the patient support mattress (see Col 6 Lines 45 - 50: " A pair of O-rings 79 and 81 engage opposite portions of cylindrical section 74 when valve 72 is in the closed position to prevent leakage of air from passages 62 and 64 to the atmosphere.").
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Palashewski with the teachings of Walker with the motivation of further regulating air flow and preventing air leakages within the bed system (see Col 6 lines 36-40;  Col 6 Lines 45 - 50: "A pair of O-rings 79 and 81 engage opposite portions of cylindrical section 74 when valve 72 is in the closed position to prevent leakage of air from passages 62 and 64 to the atmosphere.").
As per claim 15, Palashewski teaches: The patient support mattress from claim 14, wherein each air valve assembly includes an air control valve (see 126A—Fig 7).
Palashewski does not teach a valve spool to connect the air valve assembly to the adjacent individual air segments, and one or more o-rings to ensure a secure air connection between the selective air control mechanism and the adjacent individual air segments of the patient support mattress.
Walker teaches, a valve spool (see 72—Fig 5 ) to connect the air valve assembly to the adjacent individual air segments (see Col 6 Lines 36 - 40), and one or more o-rings (see 72—Fig 7) to ensure a secure air connection between the selective air control mechanism and the adjacent individual air segments of the patient support mattress.(see Col 6 Lines 45 - 50: )
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Palashewski with the teachings of Walker with the motivation of further regulating air flow and preventing air leakages within the bed system (see Col 6 lines 36-40;  Col 6 Lines 45 - 50: "A pair of O-rings 79 and 81 engage opposite portions of cylindrical section 74 when valve 72 is in the closed position to prevent leakage of air from passages 62 and 64 to the atmosphere.").
As per claim 20 Palashewski teaches: The patient support mattress from claim 19, wherein each air valve assembly includes an air control valve (see 126A—Fig 7 : air control valve).
Palashewski does not teach a valve spool to connect the air valve assembly to the adjacent individual air cells, and one or more o-rings to ensure a secure air connection between the selective air control mechanism and the adjacent individual air cells of the patient support mattress.
Walker teaches, a valve spool (see 72—Fig 5) to connect the air valve assembly to the adjacent individual air cells (see Col 6 Lines 36 - 40), and one or more o-rings (see 72—Fig 7) to ensure a secure air connection between the selective air control mechanism and the adjacent individual air cells of the patient support mattress (see Col 6 Lines 45 - 50).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Palashewski with the teachings of Walker with the motivation of further regulating air flow and preventing air leakages within the bed system (see Col 6 lines 36-40;  Col 6 Lines 45 - 50: "A pair of O-rings 79 and 81 engage opposite portions of cylindrical section 74 when valve 72 is in the closed position to prevent leakage of air from passages 62 and 64 to the atmosphere.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/D.T.G./Examiner, Art Unit 4144